Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
	Claims 2-16 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claim defines s define an edge clamping device comprising a two –position holding device with a pair of chucks for holding a folded over side edge portion of a rectangular price of cloth.  The folded portion is grasped at opposite ends with one end forming a right-angled triangle part with the hypotenuse formed by a portion at the corner of intersection of the grasped ends.  A clamping chuck is provided downstream of the edge locating conveyor.  The conveyor has a movement direction oriented orthogonal to the movement direction of the grasping chucks.  The two-position chucks are provided for falling or separately releasing the two held portions of the cloth at different timings such that the triangle portion is deposited on the conveyor and a portion thereof is grasped by the clamping chuck and a moving means is provided for providing crosswise movement to one of the holding device, the conveyor and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamura illustrates a cloth moving device includes a par of clamping chucks for grasping the cloth and forming a triangle which is held and extended and then a portion is separately released but a portion is engaged by a post and the straightened triangular edge is grasped by a chuck pair  for hanging the cloth from the grasped cloth portion. Hojo et al. illustrate a cloth held and engaged by clamping chucks mounted to a robot and then the cloth is transferred by a grasped corner portion onto a moving conveyor.  Robin et al. illustrates a cloth feeding arrangement including a curved surface for dragging the cloth thereon for establishing a triangle portion and then grasping the triangle portion and spreading the cloth for feeding the cloth to a further processing machine.  Endo et al. illustrate a cloth spreading apparatus with a grasping chuck which places the cloth on a surface and then grasping points are established for manipulating the cloth.  Muessig et al. illustrate aligning a cloth including two separately controllable chucks for grasping and releasing the cloth ends at particular separate timings such that the clot is aligned along a moving conveyor.  Ueda et al. illustrate a conveyor with movable belt portions and a pair of .
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732